DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-161592, filed on 24 August 2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Status of claims
Amendments to claims 1-4 and 9 have been entered.
Accordingly, claims 1-4 and 9-10 are currently pending.  
Response to Applicant’s Remarks
Applicant’s amendments have overcome the 112 rejections and the 112 rejection has been withdrawn.
Applicant’s amendments have overcome the prior art rejection and the prior art rejection has been withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The language “locus calculator” uses the generic term “calculator” and has functional language “configured to calculate a locus of the second representative point, the second representative point being within a set range of the first representative point.”  The term “calculator” is modified by the term “locus” which does not denote structure.  
The language “lane shape recognizer” uses the generic place holder “recognizer” followed by functional language “configured to extract a second actual lane in which the second representative point is present, and recognize a lane shape of the second actual lane, the second actual lane being adjacent the first actual lane.”  The modifier “lane shape” does not denote 
The language “rate-of-coincidence calculator” uses the generic term “calculator” and has functional language “configured to calculate a degree of similarity between a shape of the locus of the second representative point and the lane shape of the second actual lane.”  The term “calculator” is modified by “rate-of-coincidence” which does not denote structure.  
The language “three-dimensional object reality determiner” uses the generic place holder “determiner” followed by functional language “configured to determine, on a basis of the degree of similarity, whether the three-dimensional object corresponding to the second representative point exists within the second actual lane.”  The modifier “three-dimensional object reality” does not denote structure.
The specification states that the calculating unit 31 (Fig. 1) may serve as the “locus calculator,” “rate-of-coincidence calculator,” “lane shape recognizer,” and “three-dimensional object reality determiner.”  The calculating unit 31 could also be circuitry which can be a CPU as discussed below.  
The language “circuitry” is a generic place holder followed by functional language “configured to calculate a locus of the second representative point, the second representative point being within a set range of the first representative point, extract a second actual lane in which the second representative point is present, recognize a lane shape of the second actual lane, the second actual lane being adjacent the first actual lane, calculate a degree of similarity between a shape of the locus of the second representative point and the lane shape of the second 
The specification states that the circuitry includes “at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the calculating unit 31. Such a medium may take many forms, including, but not limited to, any type of magnetic medium such as a hard disk, any type of optical medium such as a compact disc (CD) and a digital video disc (DVD), any type of semiconductor memory (i.e., semiconductor circuit) such as a volatile memory and non-volatile memory.” 
Allowable Subject Matter
Claims 1-4 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a radar configured to transmit a radar wave to outside an own vehicle traveling in a first actual lane, receive a first reflected wave and a second reflected wave from a three- dimensional object outside an own vehicle, and output a first representative point and a second representative point that that indicate a relative position of the three-dimensional object to the own vehicle according to the first reflected wave and the second reflected wave, respectively; and circuitry configured to calculate a locus of the second representative point, the second 
The closest prior art is found to be Kim (US Pat.2014/0306844) which discloses a sensor system wherein a camera is used to detect a lane and a radar is used to sense a plurality of objects in front of the vehicle wherein a comparison is made between the detected lane and the imaginary lane (Fig. 5 steps 100-140).  Kim does not disclose detecting two points of the same three-dimensional object, thus Kim fails to at least disclose “output a first representative point and a second representative point that indicate a relative position of the three-dimensional object to the own vehicle according to the first reflected wave and the second reflected wave.”   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchanan (US 2004/0167717) discloses “In a second method, illustrated in the flow chart of FIG. 4 of the accompanying drawings the heading angle of the vehicle relative to the lane boundaries when the image is captured may be used. Again, this can be projected onto the lane boundaries at the distance of the target to determine the lane in which the host vehicle will be located (Para. [0072]).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                               /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648